DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 5, and 17-20 recite the limitation “a meteorological quantity”.  It is unclear from the claim language if “a meteorological quantity” in the recited claims are the same “at least one meteorological quantity” as claim 1, line 1.  For the purpose of the present examination, it is presumed the same, but further clarification is required.

	Claims 2-14 and 17-22 are rejected by virtue of their dependence from claim 1.	
Regarding claims 5-6 and 10-14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or are merely optional.  Clarification is required. See MPEP § 2173.05(d).  For purposes of the present examination, they will be considered optional.
Claim 8 recites the limitation "the value 0" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 17-22 are rejected under 35 U.S.C. 101 because the claimed invention is direct 
to an abstract idea without significantly more.
The claims are evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) as follows:
Step 1:
	Claims 1-14 and 17-22 are directed to a method and therefore falls within the four statutory categories of subject matter.
Step 2A:

	Analyzing claim 1 under prong 1 of step 2A, the language:
A method for determining at least one meteorological quantity for describing a state of atmospheric water, in particular at least one of water vapor, condensed water, or precipitation, comprising the following steps:

step in which – for at least one state of the atmospheric water – second data is calculated from the meteorological input data, said second data representing a measure of the signal attenuation of signals transmitted through the atmosphere, said signal attenuation being caused by said at least one state,

comparing the second data with the third data, and
step in which – for at least one further state of the atmospheric water, a meteorological quantity for describing said at least one further state is calculated in dependence of the deviation between the second data and the third data.
has a scope that encompasses mathematical concepts, e.g., mathematical relationships and/or mathematical calculations.  For example, the broadest reasonable interpretation of the “meteorological input data” in light of the specification has a scope that encompasses a mathematical relationship between variables or numbers (MPEP 2106.04(a)(2).I.A.), and the broadest reasonable interpretations of the 
	In prong 2 of step 2A it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (1) identifying whether there are any additional elements recited in the claim beyond judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception in a practical application.  
	Analyzing claim 1 under prong 2 of step 2A, in addition to the abstract ideas described above, claim 1 further recites:
providing meteorological input data
(c) providing third data, which represents a measure of the signal attenuation of signals caused by atmospheric water, wherein the third data is obtained from the measurement of signals which have been transmitted through the atmosphere between signal transmission devices, in particular between signal transmission devices on satellites and terrestrial signal transmission devices, or between terrestrial signal transmission devices, or both.  
	Merely gathering data is not considered an additional element that integrates the judicial exception into a practical application.  The term “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.  Extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process… As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  See MPEP 2106.05(g).
It is therefore concluded under prong 2 of step 2A that the recited judicial exception is not integrated into the practical application of that exception.

	In step 2B it is determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  Reevaluating the additional elements of “providing meteorological input data” and “providing third data, which represents a measure of the signal attenuation of signals caused by atmospheric water, wherein the third data is obtained from the measurement of signals which have been transmitted through the atmosphere between signal transmission devices, in particular between signal transmission devices on satellites and terrestrial signal transmission devices, or between terrestrial signal transmission devices, or both” discussed in step 2A above, the examiner concludes that these additional elements do not amount to significantly more that the judicial exception because they are directed to mere data gathering.  See MPEP 2106.05(g).  Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	For the above reasons, the examiner concludes that the subject matter of claim 1 is not patent eligible.
	Dependent claims 2-14 and 17-20 appear to further elaborate upon the abstract ideas of claim 1.  These claims do not appear to include additional elements that are sufficient to integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas.  Therefore, dependent claims 2-14 and 17-20 are not patent eligible.  
	Dependent claims 21 and 22 claims recite the following:
	A data processing system operable to perform the method of claim 1.
	A computer program product stored on a non-transitory computer-readable medium, including instructions for performing the method of claim 1.
	Analyzing these additional elements under prong 2 of step 2A and under step 2B, these additional elements appear to merely recite the use of a generic processor/computer as a tool to implement the abstract idea and/or to perform functions in its ordinary capacity, e.g., receive, store, or transmit data.  However, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 3, 5, 7-8, 10-11, 13-14, and 17-22 are rejected under 35 U.S.C. 103 as being 
unpatentable over Federici et al. (EP 2 688 223 A1), hereinafter Federici, in view of Gao et al. (CN 106547036 A), hereinafter Gao.

	Regarding claim 1, Federici discloses: A method for determining at least one meteorological quantity for describing a state of atmospheric water, in particular at least one of water vapor, condensed water, or precipitation, comprising the following steps:
providing meteorological input data, (Federici, e.g., see para. [0019] relating to the equation                     
                        R
                        =
                        
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                r
                                            
                                        
                                    
                                    
                                        k
                                    
                                
                            
                            
                                α
                            
                        
                    
                , where R is the precipitation intensity (e.g., rain) in mm/h; examiner notes that the equation is directed to finding                     
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                , representing specific attenuation, inherently necessitating the knowledge of the meteorological quantity, R, representative of a rate of rain).  
step in which – for at least one state of the atmospheric water – second data is calculated from the meteorological input data, said second data representing a measure of the signal attenuation of signals transmitted through the atmosphere, said signal attenuation being caused by said at least one state, (Federici, e.g., see para. [0019] as it relates to the equation                     
                        R
                        =
                        
                            
                                
                                    
                                        
                                            
                                                a
                                            
                                            
                                                r
                                            
                                        
                                    
                                    
                                        k
                                    
                                
                            
                            
                                α
                            
                        
                    
                , wherein                     
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                 denotes specific attenuation of a transmitted signal through the atmosphere, wherein                     
                        
                            
                                a
                            
                            
                                r
                            
                        
                        =
                        
                            
                                R
                            
                            
                                a
                            
                        
                        ∙
                        k
                    
                , post algebraic manipulation.  Examiner notes that                     
                        
                            
                                a
                            
                            
                                r
                            
                        
                    
                 is directly proportional to the meteorological input data of R representative of rate of rain)
providing third data, which represents a measure of the signal attenuation of signals caused by atmospheric water, wherein the third data is obtained from the measurement of signals which have been transmitted through the atmosphere between signal transmission devices, in particular between signal transmission devices on satellites and terrestrial signal transmission devices, or between terrestrial signal transmission devices, or both, (Federici, e.g., see para. [0015] relating to remote measuring units operatively coupled to a central system that receive radio signals transmitted from satellites to measure the power 


Federici is not relied upon as explicitly disclosing:
comparing the second data with the third data, and
step in which – for at least one further state of the atmospheric water, a meteorological quantity for describing said at least one further state is calculated in dependence of the deviation between the second data and the third data. 
However, Gao, related to the measure of attenuation of a microwave link transmit and receive 
base station, further discloses:
comparing the second data with the third data, and (Gao, e.g., see pg. 3, para. [0005] in which the calculated value and the projection actually measured value is compared continuously until the reconstruction rainfall field is obtained; examiner notes that Gao is measuring the signal attenuation of a transmitted signal and comparing the measurement to a calculation of attenuation in order to find the reconstruction rainfall field, interpreted as the atmospheric moisture.).
step in which – for at least one further state of the atmospheric water, a meteorological quantity for describing said at least one further state is calculated in dependence of the deviation between the second data and the third data. (Gao, e.g., pg. 3, lines 13-18 to utilizing the difference between the calculated value and the measured value as a correction factor, continuously repeating the comparison correction process until the calculated value and the measured value are the same or reaches the range of allowable error, so as to obtain the reconstruction rainfall field.  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici’s meteorological input data provision, Gao, e.g., pg. 3, line 34-pg. 4, line 8, only area covered by a microwave link, can real-time obtaining precipitation data, has wide coverage, low hardware cost, so it makes up the existing meteorological station on network of the observation resolution and coverage area, can be used as supplemental means existing service precipitation observed.).

Regarding claim 3, Federici in view of Gao discloses: The method of claim 1, wherein the state for which a meteorological quantity is calculated in step (e) is condensed water in clouds and/or fog. (Federici, e.g., see para. [0058] measurement of the intensity of the precipitations as related to measurements of moisture in the atmosphere as detected by the plurality of measuring units, measuring signal attenuation.  It would be obvious to one of ordinary skill in the art at the time of filing to interpret intensity of precipitation in the atmosphere as clouds and/or fog).

Regarding claim 5, Federici in view of Gao discloses: The method according to claim 1, wherein the state for which a meteorological quantity is calculated in step (e) is precipitation, wherein preferably the meteorological quantity calculated in step (e) is the precipitation rate, in particular the rain rate. (Federici, e.g., see fig. 4b, step (406), calculating the rate of water flow of a watercourse and para. [0058] which discloses additional to the precipitation map, calculating the expected rate of water flow of a watercourse in dependence of measurement of the intensity of the precipitations and the calculations of the hydrological analysis; examiner notes the meteorological quantity of integrated 

Regarding claim 7, Federici in view of Gao is not relied upon as explicitly disclosing: The method according to claim 1, wherein comparing the second data with the third data according to step (d) is carried out by calculating a difference or a ratio between the signal attenuation according to the second data and the signal attenuation according to the third data. 
However, Gao further discloses: (Gao, e.g., pg. 3, lines 13-18 wherein Gao discloses the difference between the calculated values and the measured value are calculated as a correction factor, continuously repeating the comparison-correction process until the calculated value and the measured value are the same).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one meteorological quantity for describing a state of atmospheric water comprising providing meteorological data, utilizing the meteorological data for attenuation calculations, providing a measure of attenuation, comparing the calculated and measured attenuation, and calculating one further state of the atmospheric water with Gao’s signal attenuation calculations comprising a difference or ratio between the calculated and measured attenuated signals because Gao teaches operational savings in the form of cost to by taking full advantage of the microwave link resource application. (Gao, e.g., real-time extracting microwave transmission and receiving between the attenuation information of signal propagation and established based on microwave mesh sparse matrix, for different frequency bands of microwave fade at relationship, using algebraic reconstruction technique and method for nonlinear sparse matrix iteratively.  Finally the inversion area rainfall intensity distribution.  The method fully excavate the microwave link resource application in the meteorological sounding).

The method according to claim 1, wherein the value 0 is assigned to the meteorological quantity according to step (e) if the signal attenuation according to the third data is less than the signal attenuation according to the second data. (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight and therefore does not patentably distinguish over Federici in view of Gao as applied to claim 1.)

Regarding claim 10, Federici in view of Gao is not relied upon as explicitly disclosing: The method according to claim 1, wherein the calculation according to step (b) is carried out by means of an atmosphere model which assigns – in dependence of the meteorological input data – at least one value of at least one meteorological quantity for describing a state of atmospheric water, preferably the water vapor density and/or the condensed water content, to each height segment and/or each volume unit and/or each point or grid point of a model atmosphere.
However, Gao further discloses: The method according to claim 1, wherein the calculation according to step (b) is carried out by means of an atmosphere model which assigns – in dependence of the meteorological input data – at least one value of at least one meteorological quantity for describing a state of atmospheric water, preferably the water vapor density and/or the condensed water content, to each height segment and/or each volume unit and/or each point or grid point of a model atmosphere. (Gao, e.g., see fig. 2 related to a multi-band microwave link topology structure and a two-dimensional grid and fig. 3 related to the algebraic reconstruction technique (ART) which discloses the inversion process, interpreted by the examiner as an atmospheric model, and pg. 4, lines 13-31; disclosing the algebraic reconstruction technique (ART) method to implement an inversion process based off of the 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one meteorological quantity for describing a state of atmospheric water comprising providing meteorological data, utilizing the meteorological data for attenuation calculations, providing a measure of attenuation, comparing the calculated and measured attenuation, and calculating one further state of the atmospheric water with Gao’s grid point of a model atmosphere constructed from an atmosphere model which is in dependence of the meteorological input data because Gao teaches improvements of inversion through the use of calculations of a nonlinear sparse matrix. (Gao, e.g., pg. 4, lines 36-42; the algebraic reconstruction technique (ART) method to iteratively by solving the inversion of nonlinear sparse matrix, discomfort in a problem to improve the inversion precision of region precipitation.)

Regarding claim 11, Federici in view of Gao is not relied upon as explicitly disclosing: The method according to claim 10, wherein a signal attenuation is calculated from each of the values contained in the model atmosphere, wherein the second data is calculated by integration or summation along, preferably vertical, signal paths (P) through the model atmosphere.
However, Gao further discloses: The method according to claim 10, wherein a signal attenuation is calculated from each of the values contained in the model atmosphere, wherein the second data is calculated by integration or summation along, preferably vertical, signal paths (P) through the model atmosphere. (Gao, e.g., pg. 4, line 16 – pg. 5, line 10 wherein the total attenuation of the microwave link is represented by link Li in each grid of the attenuation sum and step 4: establishing the multi-frequency microwave fade at relationship.  The microwave power law relationship of rain attenuation, the path attenuation, with frequency, link length, link average rainfall, rain attenuation power law parameters establish the following relationship: path average rainfall total attenuation, wherein i-1, 2, 
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s calculation utilizing the meteorological input data and an atmosphere model includes one value for describing a state of atmospheric water to a grid point of a model atmosphere with Gao’s calculated second data is a summation along a signal path within the atmosphere because Gao teaches the use links between the receiver and transmitter to build a 2 dimension grid for inversion of a topological structure. (Gao, e.g., pg. 4, line 22-25; topological structure building based on a two-dimension grid. respecitvely according to geographical position of microwave link base station, establishing the topological structure of the multi-frequency band microwave link, based on the target area into a two-dimensional grid of M * N, in each mesh is possible after 1 or more links, it is possible no link, the link number of each grid is to mark.).

Regarding claim 13, Federici in view of Gao discloses: The method according to claim 1, wherein the calculation of the rain rate is carried out according to the relation
            
                r
                r
                =
                
                    
                        
                            
                                γ
                            
                            
                                k
                            
                        
                        ,
                    
                    
                        α
                    
                
            
        
with rr representing the rain rate, γ representing the difference between the signal attenuation according to the second data and the signal attenuation according to the third data, and α and k representing parameters, wherein preferably the parameters α and k have been selected in accordance with Recommendation ITU-R P.838-3. (Federici, e.g., see para. [0048] which calculates attenuation of rain intensity starting from the trajectory:             
                R
                =
                
                    
                        
                            
                                
                                    
                                        a
                                    
                                    
                                        r
                                    
                                
                            
                            
                                k
                            
                        
                    
                    
                        α
                    
                
            
        , wherein R is rain rate, α and k are parameters dependent upon polarity, frequency, and temperature, and             
                
                    
                        a
                    
                    
                        r
                    
                
            
         is attenuation).

The method according to claim 1, wherein the calculations of at least one of steps (b), (d), or (e) are performed according to one or more of the following:
	in dependence of the signal frequency,
	in dependence of the signal polarization,
	in dependence of the elevation of the signal propagation direction, 
	for one or several signal frequency/ies, wherein preferably the signal frequency/ies lie between 5 GHz and 100 GHz, in particular between 10 GHz and 50 GHz, or
	only below a specified height boundary, preferably below 20,000 m, particularly preferably below 10,000 m, even more preferably below 7,500 m. (Federici, e.g.,  see para. [0075] as it relates to measurements of attenuation taken in the frequency range of 1.2 GHz and 1.5 GHz for GPS system.)

Regarding claim 17, Federici in view of Gao is not relied upon as explicitly disclosing: The method according to claim 1, wherein the at least one further state of the atmospheric water, for which in step (e) a meteorological quantity for describing said at least one further state is calculated, has not been taken into account in the calculation of step (b).
However, Gao further discloses: The method according to claim 1, wherein the at least one further state of the atmospheric water, for which in step (e) a meteorological quantity for describing said at least one further state is calculated, has not been taken into account in the calculation of step (b). (Gao, e.g., see pg. 3, lines 15-18 to the difference between the calculated value and the measured value as a correction factor, continuously repeating the comparison-correction process until the calculated value and the measured value are the same or reaches the range of allowable error.  Examiner notes that Federici in view of Gao utilizes the second step of calculation in step e to calculate an error or deviation, which inherently cannot be taken into account in the calculation of the second step).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one Gao, e.g., pg. 2, lines 30-33; the calculating to obtain each one of microwave link path attenuation value AA link according to point to point microwave).

Regarding claim 18, Federici in view of Gao discloses The method of claim 1, wherein the meteorological quantity calculated in step (e) is the condensed water content in clouds and/or fog. (Federici, e.g., see para. [0058] to in addition to the generation of the precipitation map, by using the model of the territory to be monitored, the processor (3020) calculates (step 406) the expected rate of water flow of a watercourse starting from the measurement of the intensity of the precipitations provided on the several measuring units (2) and the hydrological analysis (integrated in the model) of the watercourse; examiner notes that “condensed water content in clouds and/or fog” is being treated as synonymous with “intensity of the precipitations”)

Regarding claim 19, Federici in view of Gao discloses: The method of claim 1, wherein the meteorological quantity calculated in step (e) is the integrated condensed water content in clouds and/or fog. Claim 19 is rejected for the same reasons as claim 18.

Regarding claim 20, Federici in view of Gao is not relied upon as explicitly disclosing: The method of claim 1, wherein calculating the meteorological quantity according to step (e) is carried out from the difference and/or the ratio between the signal attenuation according to the second data and the signal attenuation according to the third data.
The method of claim 1, wherein calculating the meteorological quantity according to step (e) is carried out from the difference and/or the ratio between the signal attenuation according to the second data and the signal attenuation according to the third data. (Gao, e.g., pg. 3, lines 13-18 to utilizing the difference between the calculated value and the measured value as a correction factor, continuously repeating the comparison correction process until the calculated value and the measured value are the same or reaches the range of allowable error, so as to obtain the reconstruction rainfall field).  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one meteorological quantity for describing a state of atmospheric water comprising providing meteorological data, utilizing the meteorological data for attenuation calculations, providing a measure of attenuation, comparing the calculated and measured attenuation, and calculating one further state of the atmospheric water with Gao’s calculation in step including a difference between the measured and calculated attenuation signals because Gao teaches an algebraic reconstruction technique to iteratively solve the inversion of regional precipitation which may provide real-time precipitation data over a wide are with low cost. (Gao, e.g., pg. 3, line 34-pg. 4, line 8, only area covered by a microwave link, can real-time obtaining precipitation data, has wide coverage, low hardware cost, so it makes up the existing meteorological station on network of the observation resolution and coverage area, can be used as supplemental means existing service precipitation observed.).

Regarding claim 21, Federici in view of Gao discloses: A data processing system operable to perform the method of claim 1. (Federici, e.g., see para. [0015]; the central system in turn comprises a receiver for receiving the data transmitted from the remote measuring units, and a processing unit operatively connected to the receiver and configured for calculating, on the basis of the data received from the measuring units, the trajectories of the radio signals received from the measuring units, the 

Regarding claim 22, Federici in view of Gao discloses: A computer program product stored on a non-transitory computer-readable medium, including instructions for performing the method of claim 1. (Federici, e.g., see para. [0043]; a processor (3020), a non-volatile program memory (3021).  The processor (3020) executes a code stored in the memory (3021) that allows the method described below to be carried out with reference to figure 4a for monitoring a territory.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Federici in view of Gao, 
in further view of ITU-R P.530-11 (International Telecommunications Union. (2005, March). Propagation data and prediction methods required for the design of terrestrial line-of-sight systems (ITU-R P.530-11). https://www.itu.int/rec/R-REC-P.530/en), hereinafter ITU-R P.530-11.

Regarding claim 2, Federici in view of Gao is not relied upon as explicitly disclosing: The method of claim 1, wherein the calculation of the second data in step (b) is carried out for the state of water vapor, and the second data representing a measure of the signal attenuation caused by water vapor.
However, ITU-R P.530-11 discloses: The method of claim 1, wherein the calculation of the second data in step (b) is carried out for the state of water vapor, and the second data representing a measure of the signal attenuation caused by water vapor. (ITU-R P.530-11, e.g., see. Pg. 3, section 2.1, equation:                         
                            
                                
                                    A
                                
                                
                                    a
                                
                            
                            =
                            
                                
                                    γ
                                
                                
                                    a
                                
                            
                            d
                        
                    , wherein the specific attenuation,                         
                            
                                
                                    γ
                                
                                
                                    a
                                
                            
                        
                     is calculated as a result of absorption due to water vapor in the atmosphere                         
                            
                                
                                    A
                                
                                
                                    a
                                
                            
                        
                    , divided by a path of distance measured, d, algebraically deduced as                         
                            
                                
                                    γ
                                
                                
                                    a
                                
                            
                            =
                            
                                
                                    
                                        
                                            A
                                        
                                        
                                            a
                                        
                                    
                                
                                
                                    d
                                
                            
                        
                    ).

	
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Federici in view 
of Gao, in further view of ITU-R P.676-11 (International Telecommunication Union. (2016, September). Attenuation by atmospheric gases (ITU-R P.676-11). https://www.itu.int/rec/R-REC-P.676), hereinafter ITU-R P.676-11.

Regarding claim 4, Federici in view of Gao is not relied upon as explicitly disclosing: The method according to claim 1, wherein the calculation of the second data in step (b) is carried out for the states of water vapor and condensed water in clouds and/or fog, and the second data represents a measure of the signal attenuation caused by water vapor and condensed water in clouds and/or fog.
However, ITU-R P.676-11 further discloses: The method according to claim 1, wherein the calculation of the second data in step (b) is carried out for the states of water vapor and condensed water in clouds and/or fog, and the second data represents a measure of the signal attenuation caused by water vapor and condensed water in clouds and/or fog. (ITU-R P.676-11, e.g., see pg. 5, Section 1,                         
                            γ
                            =
                            
                                
                                    γ
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                        
                    , wherein                         
                            
                                
                                    γ
                                
                                
                                    o
                                
                            
                        
                     is attenuation due to dry air and                         
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                        
                     is attenuation due to water vapor).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one meteorological quantity for describing a state of atmospheric water comprising providing meteorological data, utilizing the meteorological data for attenuation calculations, providing a measure of attenuation, comparing the calculated and measured attenuation, and calculating one further state of the atmospheric water with ITU-R P.676-11’s attenuation equation due to dry air and water vapor because γ is defined as comprising components of both dry air and water vapor which is mathematically equivalent to a modification of the rain rate equation:                         
                            r
                            r
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    o
                                                
                                            
                                            +
                                            
                                                
                                                    γ
                                                
                                                
                                                    w
                                                
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    α
                                
                            
                        
                    , wherein signal attenuation due to water vapor may be calculated with algebraic manipulation as follows:                         
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                            =
                            
                                
                                    
                                        
                                            r
                                            r
                                        
                                        
                                            α
                                        
                                    
                                    ∙
                                    k
                                
                            
                            -
                            
                                
                                    γ
                                
                                
                                    o
                                
                            
                        
                    ; examiner notes that rain rate (rr) is interpreted as condensed water and                         
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                        
                     is the resulting attenuation due to water vapor).

Regarding claim 9, Federici in view of Gao is not relied upon as explicitly disclosing:
The method according to claim 1, wherein step (b) further comprises:
(b1) 	for the state of water vapor, water vapor related data is calculated based on the meteorological input data said water vapor related data representing a measure of the signal attenuation of signals transmitted through the atmosphere, said signal attenuation being caused by water vapor, and
However, ITU-R P.676-11 further discloses: The method according to claim 1, wherein step (b) further comprises:
(b1) 	for the state of water vapor, water vapor related data is calculated based on the meteorological input data said water vapor related data representing a measure of the signal attenuation of signals transmitted through the atmosphere, said signal attenuation being caused by water vapor, and (ITU-R P.676-11, e.g., see pg. 5, Section 1, Specific attenuation due to dry air and                         
                            γ
                            =
                            
                                
                                    γ
                                
                                
                                    o
                                
                            
                            +
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                        
                    , wherein                         
                            
                                
                                    γ
                                
                                
                                    o
                                
                            
                        
                     is attenuation due to dry air and                         
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                        
                     is attenuation due to water vapor; examiner notes in connection with claim 4 that the equation                         
                            r
                            r
                            =
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    α
                                
                            
                            ⇒
                            r
                            r
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    γ
                                                
                                                
                                                    o
                                                
                                            
                                            +
                                            
                                                
                                                    γ
                                                
                                                
                                                    w
                                                
                                            
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    α
                                
                            
                            ⇒
                             
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                            =
                            
                                
                                    
                                        
                                            r
                                            r
                                        
                                        
                                            α
                                        
                                    
                                    ∙
                                    k
                                
                            
                            -
                            
                                
                                    y
                                
                                
                                    o
                                
                            
                        
                    , wherein                         
                            
                                
                                    γ
                                
                                
                                    w
                                
                            
                        
                    is calculated for a state of water vapor based on a meteorological input data of rain rate (rr) to measure a signal attenuation caused by water vapor.  
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one meteorological quantity for describing a state of atmospheric water comprising providing meteorological data, utilizing the meteorological data for attenuation calculations, providing a measure of attenuation, comparing the calculated and measured attenuation, and calculating one further state of the atmospheric water with ITU-R P.676-11’s measure of signal attenuation caused by water vapor because ITU-R P.676-11 teaches summation of the individual resonance lines from oxygen and water vapour to evaluate pressure, temperature, and humidity. (ITU-4 P.676-11, e.g., see pg. 5, lines 1-9 disclosing The specific attenuation at frequencies up to 1000 GHz, due to dry air and water vapour, can be evaluated most accurately at any value of pressure, temperature, and humidity by means of a summation of the individual resonance lines from oxygen and water vapour, together with small additional factors for the non-resonant Debye spectrum of oxygen below 10 GHz).
Federici in view of Gao is not relied upon as explicitly disclosing: (b2) 	said water vapor related data is compared with the third data, and
However, Gao Further discloses:
(b2) 	said water vapor related data is compared with the third data, and (Gao, e.g., see pg. 3, para. [0005] in which the calculated value and the projection actually measured value is compared continuously until the reconstruction rainfall field is obtained; examiner notes that Gao is measuring the signal attenuation of a transmitted signal and comparing the measurement to a calculation of attenuation in order to find the reconstruction rainfall field, interpreted as the atmospheric moisture.).
Gao, e.g., see pg. 5, lines 27-30 disclosing signal collecting device is installed on the transmitting and receiving base station of a microwave link, the RSL collected at a temporal resolution of 1 sec and transmitted to the central server; distribution is automatically adjusted according to microwave link can be based on two-dimensional irregular topological structure of grid resolution, resolution from 500 m to 5 km.).
	
	Regarding the language (b3).  This language is a contingent limitation.   (b3) if the signal attenuation according to the third data is greater than the signal attenuation according to the water vapor related data, condensed water related data is calculated, which represents a measure of the signal attenuation caused by condensed water in clouds and/or fog. (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight and therefore does not patentably distinguish over Federici in view of Gao as applied to claim 1.).

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Federici in view of Gao, 
in further view of Messer-Yaron et al. (WO 2007/007312 A2), hereinafter Messer-Yaron.

The method according to claim 1, wherein the meteorological input data at least comprises values for the air temperature, the air pressure and/or the humidity at a particular level, preferably at the earth’s surface.  
However, Messer-Yaron further discloses: The method according to claim 1, wherein the meteorological input data at least comprises values for the air temperature, the air pressure and/or the humidity at a particular level, preferably at the earth’s surface.  (Messer-Yaron, e.g., see fig. 3a as it relates to rain rate at topographical distances above sea level, i.e., earth’s surface, and pg. 20, lines 5-20 to equation                         
                            R
                            
                                
                                    
                                        
                                            m
                                            m
                                        
                                        
                                            h
                                        
                                    
                                
                            
                            =
                            
                                
                                    (
                                    
                                        
                                            A
                                        
                                        
                                            a
                                            L
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            1
                                        
                                        
                                            b
                                        
                                    
                                
                            
                        
                     which is mathematically synonymous to                         
                            r
                            r
                            =
                            
                                
                                    
                                        
                                            γ
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    a
                                
                            
                        
                    , where R=rr, A=γ, k=aL, and a=b, which is disclosed as the links of attenuation values due to the rain rate along a length of L in km,, wherein a and b are mainly functions of frequency, but also as a function of temperature.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one meteorological quantity for describing a state of atmospheric water comprising providing meteorological data, utilizing the meteorological data for attenuation calculations, providing a measure of attenuation, comparing the calculated and measured attenuation, and calculating one further state of the atmospheric water with Messer-Yaron’s meteorological input data comprising functions of temperature because temperature is known in the art to affect precipitation rates. (Messer-Yaron, e.g., pg. 4, lines 14-26; One approach, is power law of attenuation A~aRb, where R is a rainfall rate and the constants a and b are evaluated through a regression fit to frequency polarization, and temperature.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Federici in view of 
Gao, in further view of Kawahara et al. (JP 2015011014 A), hereinafter Kawahara.

The method according to claim 1, wherein a cloud upper boundary is taken into account in the calculation of condensed water in clouds, wherein preferably the cloud upper boundary is derived from satellite images.
However, Kawahara further discloses: The method according to claim 1, wherein a cloud upper boundary is taken into account in the calculation of condensed water in clouds, wherein preferably the cloud upper boundary is derived from satellite images. (Kawahara, e.g., pg. 3, lines 35-43 as it relates to measurement of cloud heights to include cloud top height (h2) and attenuation rate calculation unit (20) which compares a reference image to a stored image and calculates the attenuation rate, and also see pg. 2, lines 10-13 disclosing “cloud” as a mass of water droplets and ice crystals floating in the atmosphere.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Federici in view of Gao’s determination of at least one meteorological quantity for describing a state of atmospheric water comprising providing meteorological data, utilizing the meteorological data for attenuation calculations, providing a measure of attenuation, comparing the calculated and measured attenuation, and calculating one further state of the atmospheric water with Kawahara’s cloud top boundary calculation inclusion for condensed water in the clouds because Kawahara teaches the utilization of a depository of cloud heights for future calculations. (Kawahara, e.g., pg. 4, lines 28-34; the density calculation unit (22) performs pattern recognition by sequentially applying a template based on the cloud type to the cloud region in the measurement image, selects the cloud type having the highest similarity, and selects the cloud type.  Call the cloud thickness corresponding to.  Here, since the cloud thickness is normalized as described above, the actual thickness d is converted from the measured distance between the left end C1 and the right end C2 of the cloud (3).  Data calculated by the position estimation unit (18) is used for the distance between the left end C1 and the right end C2 of the cloud region.).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 9748989 B1 to Freedman et al. relates to rain fade mitigation in a satellite communications system.
US 4529983 A to Lyall relates to an apparatus and method for the correction of attenuation-induced errors in a weather radar receiver.
US 2013/0222179 A1 to Jeong relates to an apparatus and method for estimating rainfall attenuation, and an apparatus for compensating for rainfall attenuation.
US 2017/0371074 A1 to Elkabetz et al. relates to real-time precipitation forecasting system.
	
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863